Citation Nr: 1601943	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A January 2014 Board decision granted the Veteran's application to reopen the claims, but denied the claims on the merits.  In January 2015, the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and to remand these matters to the Board for further appellate review.  

In March 2015, the Board remanded the claims for further development.  Such development has been completed, and these matters are now returned to the Board for further review.

The Board acknowledges that since the last supplemental statement of the case (SSOC) was issued, the Veteran has submitted new evidence and argument in support of his claim, as well as two waivers of consideration by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and for tinnitus due to noise exposure in service.

Most recently, in March 2015, the Board remanded these matters in part so that any outstanding records from Dr. M.Z., apparently the Veteran's family practice doctor, could be obtained.  By way of background, the Veteran had submitted a March 2011 letter from Dr. M.Z. in support of his claim, in which Dr. M.Z. wrote the Veteran had reported noise exposure in service as a jet mechanic for four years, and that his audiologist had opined that the Veteran's hearing loss is at least as likely as not due to his noise exposure in service.  In that regard, the Board acknowledges that a December 2014 private audiological record from J.S reflects he opined such.  

Pursuant to the Board's remand directive, in July 2015, the RO sent a letter to the Veteran requesting that he provide any outstanding records from Dr. M.Z. relating to his claim, and that he submit completed Form 21-4142 authorizations so that any outstanding treatment records could be obtained.  In July 2015, the Veteran replied that he had no further information to submit in support of his claim.

The Board remand also requested a new VA medical opinion because the parties agreed in their joint motion to the Court that the June 2011 VA examiner's reasoning was inadequate.  The parties cited specifically to the fact that the VA examiner wrote that "while it is possible that there was some delayed latency for the hearing loss development, it is less likely as not that the service-connected noise exposure caused the Veteran's hearing loss . . . [or] tinnitus," without any further rationale as to "why Appellant's hearing disorders were not of the delayed type."

Pursuant to the Board's March 2015 remand, an August 2015 VA medical opinion was obtained.  The VA examiner opined that the Veteran's hearing loss and tinnitus are less likely than not related to his service, and provided a detailed rationale for her conclusions.  The Board acknowledges that the August 2015 VA examiner's opinion noted a "positive history of occasional civilian occupational noise exposure to machinery and lawn equipment working for a city public works department for 25 years, with use of hearing protection, a history of civilian noise exposure."

Subsequently, however, the Veteran submitted an October 2015 statement in which he wrote that he never used lawn equipment or mowed lawns in his civilian occupation because he was a foreman.  The Veteran also submitted a November 2015 statement from J.T., who reports he is a retired Director of Public Works for the City of St. Joseph, that the Veteran never mowed lawns or touched a lawn mower for the City of St. Joseph, and that these duties were provided by the parks department.  The Board adds that previously, in March 2014 correspondence, the Veteran wrote that he never mowed lawns for the city, but instead he worked for the water department, first reading and repairing meters in 1964, then as a foreman from 1969 to 1992, and then as a superintendent until 1995.  He also wrote in his March 2014 correspondence regarding his hunting activity.

In light of the above and as clarification is required as set forth below, the Board finds this matter should be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Ask the same VA examiner who prepared the August 2015 VA audiological opinion to provide an addendum opinion.  

Is it at least as likely as not (50-50 probability) that the Veteran's hearing loss began in or is related to service, to include excessive noise exposure therein.  In providing the opinion, the examiner is asked to explain what a clinically significant hearing threshold shift is and whether the shift in hearing acuity shown between the two audiograms in service represented the onset of hearing loss.  

Also, the examiner's attention is directed to the Veteran's October 2015 statement in which he wrote that he never used lawn equipment or mowed lawns in his civilian occupation because he was a foreman.  The Veteran also submitted a November 2015 statement from J.T., who reports he is a retired Director of Public Works for the City of St. Joseph, that the Veteran never mowed lawns or touched a lawn mower for the City of St. Joseph, and that these duties were provided by the parks department.  In March 2014 correspondence, the Veteran wrote that he never mowed lawns for the city, but instead he worked for the water department, first reading and repairing meters in 1964, then as a foreman from 1969 to 1992, and then as a superintendent until 1995.  He also wrote in his March 2014 correspondence regarding his hunting activity.

The examiner is also asked to provide an addendum opinion regarding whether it is at least as likely as not that the Veteran has delayed onset hearing loss that is related to service.  In this regard, the examiner's attention is directed to the October 2009 statement of the Veteran's wife in which she notes that soon after returning from Japan in 1964 the Veteran began to notice his hearing getting worse.  In the late 1960s he went for a hearing test and was told he needed a hearing aid which he got.  

Also, is it at least as likely as not that current tinnitus is related to service, to include excessive noise exposure therein.  Although the service treatment records do not reflect a complaint of tinnitus, the Veteran reported during the March 2008 VA examination that tinnitus had gradual onset during service while testing jet engines.  The Board notes that the Veteran is competent to report symptoms experienced in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  

The complete claims folder must be provided to the examiner for review, and the examiner must note that the claims folder has been reviewed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

If the August 2015 examiner is not available, the requested opinions should be provided by a suitable substitute.  

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

